DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the engine being mounted to the wing, while the base portion of the frame assembly is positioned vertically below the wing”, claim 10 recites “the engine includes a vertically oriented nacelle and a plurality of horizontally oriented rotor blades, and the deck is positioned vertically below the rotor blades” (claim 23 recites language similar to claim 10) and claim 22 recites “the deck at least partially extends over the wing of the aircraft and the deck at least partially wraps around the engine”; the above recitations renders the claims indefinite because while the claims as well as the invention as a whole is clearly directed to the aircraft maintenance stand, the above 
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma, US (2017/0292349).
In regards to claim 1 Toma discloses:
A portable aircraft maintenance stand (10; fig. 8), comprising: a frame assembly (40, 46, 48, 50, 52, 54, 56) having a base portion (40, 48, 54) and an upper portion (50, 56; fig.1, 3, 10); and a deck (42) mounted to the upper portion (50, 56) of the frame assembly, the deck having a cantilevered portion (42a; fig. 3), the deck having a gap (see annotated drawings) configured to receive an engine of an aircraft such that the deck at least partially wraps around the engine (on three sides of the U-shaped top deck), the cantilevered portion of the deck being configured to be positioned vertically above a wing of the aircraft (where the wing would be located between 42 and 40), the engine being mounted to the wing (further limiting intended use as described above), while the base portion of the frame assembly (48, 54) is positioned vertically below the wing (once the wing is located between 40 and 42). 


    PNG
    media_image1.png
    772
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    730
    698
    media_image2.png
    Greyscale

	In regards to claim 2 Toma discloses the upper portion (50, 56) of the frame assembly is vertically adjustable (via actuators 70 & 72) relative to the base portion (40, 48, 54).
	In regards to claim 3 Toma discloses the frame assembly includes first and second stair sections (120 including 122 & 124), at least one of the stair sections (lower section 122) being automatically adjustable (via roller plates 134B and 136B) in response to the upper portion (124) being adjusted vertically relative to the base portion (paragraph [0054]; excerpt below).

    PNG
    media_image3.png
    264
    569
    media_image3.png
    Greyscale

	In regards to claim 4 Toma discloses the frame assembly further comprises a screw jack assembly (as described in paragraph [0038]; excerpt below) operable to vertically adjust the upper portion relative to the base portion.

    PNG
    media_image4.png
    109
    574
    media_image4.png
    Greyscale

	In regards to claim 6 Toma discloses a handrail assembly (110) mounted to the deck (fig. 1), the handrail assembly including at least one height adjustable section (height of the handrail is height adjustable as the deck itself moves vertically via actuators 70 & 72).
	In regards to claim 7 Toma discloses the handrail assembly includes at least one width adjustable member (member 112E/D being made narrower when 112D is slid away making the overall width of handrail only 112E; fig. 15/16; to clarify, width adjustment can be attained by either telescopic members or movable/removable members).


    PNG
    media_image5.png
    423
    585
    media_image5.png
    Greyscale

In regards to claim 9 Toma discloses the deck includes a plurality of deck sliders (84C, 84D and 84B; fig. 14, 16), at least some of the deck sliders being adjustable into and out of the gap to adjust a size of the gap (as described in paragraph [0067]; excerpt below).

    PNG
    media_image6.png
    288
    575
    media_image6.png
    Greyscale


In regards to claim 12 Toma discloses the deck is adjustable in height between about 15 feet and about 20 feet (paragraph [0036]; excerpt below; examiner takes the position that thirteen feet falls within the range of “about 15 feet and 25 feet falls within the range of about 20 feet). If it was found that this rejection of claim 12 is out of the claimed range, examiner presents 103 rejection as detailed under 35 U.S.C. 103 section below.

    PNG
    media_image7.png
    185
    571
    media_image7.png
    Greyscale

	Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma, US (2017/0292349).
In regards to claim 19 Toma discloses:
	A portable aircraft maintenance stand (10; fig. 8), comprising: a horizontally oriented deck (42); a handrail assembly (110, 112) extending around a perimeter of the deck (fig. 14); a frame assembly (40, 46, 48, 50, 52, 54, 56) supporting the deck (fig. 8); and at least one flight of stairs (122/124) providing access to the deck; wherein the deck 
	In regards to claim 20 Toma discloses the frame assembly is operable to vertically adjust a height of the deck (via actuators 70 & 72).
	Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma, US (2017/0292349).
In regards to claim 21 Toma discloses: 
	A portable aircraft maintenance stand (10; fig. 8) comprising: a frame assembly (40, 46, 48, 50, 52, 54, 56); and a deck (42) coupled to the frame assembly, the deck including a cantilevered portion (42a; fig. 3) configured to at least partially extend over a wing of an aircraft (once the wing is located between 40 and 42); wherein the deck includes a gap (see annotated drawings) sized to receive an engine of the aircraft such that the deck at least partially wraps around the engine (on three sides of the U-shaped top deck). 

    PNG
    media_image2.png
    730
    698
    media_image2.png
    Greyscale

In regards to claim 22 Toma discloses the deck at least partially extends over the wing of the aircraft (further limiting intended use; once the wing is located between 40 and 42) and the deck at least partially wraps around the engine (on three sides of the U-shaped top deck when the engine nacelle is placed into the gap).
In regards to claim 23 Toma discloses the engine includes a vertically oriented nacelle (further narrowing intended use limitation as described in indefiniteness rejection above) and a plurality of horizontally oriented rotor blades, and the deck is positioned vertically below the rotor blades (when the engine nacelle is placed into the gap).

In regards to claim 25 Toma discloses the deck includes a plurality of deck sliders (84C, 84D and 84B; fig. 14, 16), at least some of the deck sliders being adjustable into and out of the gap to adjust a size of the gap (as described in paragraph [0067]; excerpt below).

    PNG
    media_image6.png
    288
    575
    media_image6.png
    Greyscale

In regards to claim 26 Toma discloses a handrail assembly (110) mounted to the deck (fig. 1), the handrail assembly including at least one height adjustable section (height of the handrail is height adjustable as the deck itself moves vertically via actuators 70 & 72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toma as applied to claim 4 above, and further in view of Henry, US (2017/0356207).
In regards to claim 5 while Toma discloses a screw jack, it does not disclose at least four screw jacks that are linked together and operably concurrently using a single rotation input.
However, Henry teaches at least four screw jacks (four screw jacks 140/142; fig. 2B) that are linked together (via 145s, 144s & 146) and operably concurrently using a single rotation input (rotation of paddlewheel 170; fig. 2E).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the screw jack assembly taught by Henry in place of or in addition to the actuators of Toma which would provide the predictable result of allowing the raising and lowering of the frame structure in an even balanced rate that maintains the decks at a horizontal level throughout the raising and lowering process. 


11 is rejected under 35 U.S.C. 103 as being unpatentable over Toma as applied to claim 1 above.
In regards to claim 11 Toma does not disclose the frame assembly has a maximum width of less than 15 feet and a maximum length of less than 20 feet.
However, it would have been an obvious matter of design choice to modify the structure of the frame assembly to have maximum width of less than 15 feet and a maximum length of less than 20 feet since such a modification would have involved a mere change in the size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  One of ordinary skill in the art would predictably find that the above sizes would allow for the frame assembly to assume a compact enough configuration which makes it easier for storage and transportation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toma as applied to claim 1 above.
If it was found that the 102 rejection of claim 12 above is out of the claimed range, examiner presents the following rejection. 
In regards to claim 12 while Toma discloses the deck is adjustable in height between about 13 feet and about 25 feet; Toma does not disclose the deck is adjustable in height between about 15 feet and about 20 feet.
However, it would have been obvious to one having ordinary skill in the art at the time of the filing date of the current invention to have the deck adjustable in height between about 15 and about 20 feet, since it has been held that where the general .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634